DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to amendment filed 3/2/2021 and Terminal Disclaimer filed 5/11/2021.
Claims 1-6, 8-13, 15-19 and 21-23 are presented for examination. Claims 1, 6, 8, 13, 15 and 19 were amended. Claims 7, 14 and 20 were cancelled. Claims 21-23 were added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Benjamin D. Bailey (Reg. NO# 60539) on 5/17/2021.

Please amend the following claims:
1. A method for refreshing an operating system of a device enrolled in a management system, the method including:
receiving, at the device enrolled in the management system, a request to refresh the operating system (“OS”) of the device;

executing the backup command file to store a plurality of items in the recovery folder of the OS, the plurality of items including: 
a device ID;
a management platform enrollment key;
an authentication token for authenticating communications with a management server;
a management agent application installation file; and 
at least one managed application installation file; 
installing a new instance of the OS at the device while retaining the plurality of items stored in the recovery folder;
automatically executing, from the recovery folder outside the new instance of the OS, the migration command file that migrates the plurality of items from the recovery folder to the new OS instance;
upon a first login to the new instance of the OS by the user, executing, from the recovery folder, the unattended answer file that installs the management agent applicationtransmits 

8. A non-transitory, computer-readable medium including instructions that, when executed by a processor, performs stages for refreshing an operating system of a device enrolled in a management platform, the stages including:

storing a plurality of refresh process files, including a backup command file, a migration command file, and an unattended answer file, to a recovery folder of the OS; 
executing the backup command file to store a plurality of items in the recovery folder of the OS, the plurality of items including: 
a device ID;
a management platform enrollment key;
an authentication token for authenticating communications with a management server;
a management agent application installation file; and 
at least one managed application installation file; 
installing a new instance of the OS at the device while retaining the plurality of items stored in the recovery folder;
automatically executing, from the recovery folder outside the new instance of the OS, the migration command file that migrates the plurality of items from the recovery folder to the new OS instance;
upon a first login to the new instance of the OS by the user, executing, from the recovery folder, the unattended answer file that installs the management agent applicationtransmits 


a memory storage including a non-transitory, computer-readable medium including instructions; and
a computing device including a processor that executes the instructions to carry out stages including:
receiving, at the device enrolled in a management system, a request to refresh the operating system (“OS”) of the device;
storing a plurality of refresh process files, including a backup command file, a migration command file, and an unattended answer file, to a recovery folder of the OS;
executing the backup command file to store a plurality of items in the recovery folder of the OS, the plurality of items including: 
a device ID;
a management platform enrollment key;
an authentication token for authenticating communications with a management server;
a management agent application installation file; and
at least one managed application installation file; 
installing a new instance of the OS at the device while retaining the plurality of items stored in the recovery folder;
automatically executing, from the recovery folder outside the new instance of the OS, the migration command file that migrates the plurality of items from the recovery folder to the new OS instance;
transmits .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-6, 8-13, 15-19 and 21-23 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

As per independent Claims 1, 8 and 15, the primary reason for allowance is: “upon a first login to the new instance of the OS by the user, executing, from the recovery folder, the unattended answer file that installs the management agent application and transmits at least a portion of the plurality of items to the management server to enroll the device with the management system” in conjunction with the rest of the limitations at claims.

As required by the claim limitation mentioned above and the rest of the limitations claims, the re-enrollment of the device after installation of the new instance of OS is performed by code/files/scripts executed on the claimed recovery folder that is separated from the new instance of OS. Based on the previous cited prior art reference, Bradley et al., the re-enrollment of the device after installation of the new instance of OS is performed by agent application 122 such location/folder also includes application/code/instructions to perform functions described by claimed backup command file and claimed migration command files (i.e., function performed by disk imaging application 134 and data wipe application 130 from Bradley et al.). Note: based on Applicant’s specification, previously claimed recovery command file from previous Claim 7 and currently claimed migration command file from current Claim 1 are actually used to describe same file (see [023] from the specification). 

The followings are some new found prior art references:
Sivertsen (US Patent 9146749 B1) discloses: booting a signage device with BIOS to install a preferred operating system and client software onto a hard drive of the signage device, after completing the installations of the preferred operating system and client software, the client software transmits signage device identification information to a management server to register the signage device to a global network of managed signage devices (see Fig. 2B, 3A, abstract, lines 50-55 of col. 14 and lines 24-63 of col. 15)
Koneru et al. (US PGPUB 20130298185 A1) discloses: a mobile device running multiple mobile applications registers itself with a management server so that the management server can perform a wipe and lock policy for the mobile device once the mobile device is lost or stolen (see Fig. 5, [0058] and [0065]-[0066]).

Verlaan et al. (US Patent 10461950 B2) discloses: a need of re-registering application if the application is removed and reinstalled on a device (see lines 12024 of col. 15). 
Barr et al. (US PGPUB 20150033072 A1) discloses: PaaS application re-register corresponding virtual endpoint or container with network service component (see Figs. 1, 3-4, [0046] and [0048]).
Zhang et al. (US PGPUB 20200034137 A1) discloses a modem component of a terminal device re-register the terminal device after the terminal device installs operating system (see Figs. 6A-6B and [0185]-[0188]. Note: eUICC only sends a register request to the modem, it is the modem actually performs the re-registration process).
Lee et al. (US PGPUB 20120084601 A1) discloses: Windows Recovery Environment (WinRE) activates F8 to restore your computer or the Advanced Recovery of the control panel needs to be activated through the OOBE, so the OOBE can activate F8 to restore your computer or the Advanced Recovery function of the control panel only after the user sets the initial basic settings and enters the desktop (see [0031]).
Gandhi et al. (US PGPUB 20160350139 A1) discloses: when the computing device is first powered on at OOBE or after a system reset, an operating system setup wizard of the computing device is launched (see [0013]).
Maruyama (US PGPUB 20170230237 A1) discloses: OS image data is restored to be in Out-Of-Box Experience (OOBE) state (see [0135] and Claim 12).

Wei et al. (US PGPUB 20170317879 A1) discloses: the target PC can proceed through the out of the box experience for the target PC in response to detecting that the USB drive includes the special configuration package (see [0055]).

The combination of Bradley et al. and some of the new found prior art references like Li et al. at most teaches concept of the agent/client application executing in a location separated from installed OS to perform function of re-enrolling or re-registering the device to a management server. However, such location separated from installed OS is not necessary to be the location having application/code/instructions/files that performs backup and recovery functions as required by the claims. 
 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/
Supervisory Patent Examiner, Art Unit 2196